                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

DOUG LONGHINI,

             Plaintiff,

  v.

HIGINIO & JORGE MERIDA
PARTNERSHIP,

        Defendant.
___________________________________/

                                              COMPLAINT
        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues HIGINIO & JORGE MERIDA

PARTNERSHIP (hereinafter “Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

1343.

        2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

        3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

residence in Miami, Miami-Dade County, Florida, and is otherwise sui juris.
        4.       At   all   times   material,   Defendant,   HIGINIO      &    JORGE     MERIDA

PARTNERSHIP, was and is a Florida General Partnership, with its principal place of business,

agents, officers and/or offices in North Miami, Florida.

        5.       At   all   times   material,   Defendant,   HIGINIO      &    JORGE     MERIDA

PARTNERSHIP, owned a commercial property located at 7885 W 28 Avenue, Hialeah, Florida

(the “North Parcel”) and an adjacent property at 2795 W 78 Street, Hialeah Florida (the “South

Parcel”)(together with the North Parcel the “Commercial Property”).

        6.       Venue is properly located in the Southern District of Florida because Defendant’s

Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

Defendant regularly conducts business within Miami-Dade County, Florida, and because a

substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

County, Florida at the Property.

                                    FACTUAL ALLEGATIONS

        7.       Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendant has yet to make its commercial property accessible to individuals with

disabilities.

        8.       Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Property and

the businesses therein.

        9.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance



                                                 2
       10.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

has very limited use of his hands and cannot operate any mechanisms which require tight grasping

or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

       11.       Defendant, owns and operates the Property which is located in Hialeah, Florida,

Florida that are the subject of this Action. The subject Property and the business located therein

are open to the public, and located in Hialeah, Florida.

       12.       The individual Plaintiff frequently visits the Property (including the related

parking lots and common areas) to include a visit on or about October 30, 2019, and encountered

multiple violations of the ADA that directly affected his ability to use and enjoy the Property and

businesses therein. He often visits the Property and business therein, when he is in the area

visiting family and friends that reside nearby, and has definite plans to return to the Property within

one (1) month of the filing of this Complaint in order to avail himself of the goods and services

offered to the public at the Property, if it becomes accessible.

       13.       Plaintiff visited the Property and businesses located therein as a patron/customer,

and intends to return to the commercial Property in order to avail himself of the goods and services

offered to the public at the Property. Plaintiff resides near the Property, approximately seventeen

(17) miles from the Property, in the same state and county as the Property, regularly frequents the

Defendants’ Property for its intended purposes, and intends to return to the commercial property

within one (1) month’s time.


       14.       The Plaintiff found the Property to be rife with ADA violations. The Plaintiff


                                                  3
encountered architectural barriers at the subject commercial property, and wishes to continue his

patronage and use of the commercial property and the business therein.

       15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

in violation of the ADA, at the Property. The barriers to access at Defendant’s Property have each

denied or diminished Plaintiff’s ability to visit the Property and businesses therein and likewise

endangered his safety. The barriers to access, which are set forth below, have accordingly posed

a risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

similarly situated.
       16.       Defendant owns and operates a place of public accommodation as defined by the

ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

responsible for complying with the obligations of the ADA. The place of public accommodation

(the buildings and business property that is the subject of this Action for their violations of the

ADA) that Defendant owns and operates, is the Property referenced above.

       17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

described Property, including, but not necessarily limited to the allegations in Paragraph 19 of this

Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination at the Property and businesses therein which are open to the public and in violation

of the ADA. Plaintiff desires to visit the Property not only to avail himself of the goods and

services available at the Property, but to also assure himself that this commercial property is in

compliance with the ADA, so that he and others similarly situated will have full and equal

enjoyment of the commercial property without fear of discrimination.

       18.       Defendant has discriminated against the individual Plaintiff by denying him

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages


                                                 4
    and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

    U.S.C. § 12182 et seq.

                                   COUNT I – ADA VIOLATIONS
                                   AS TO THE NORTH PARCEL

           19.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 18 above as though fully set forth herein.


           20.       Defendant, HIGINIO & JORGE MERIDA PARTNERSHIP, has discriminated,

    and continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to

    have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

    employees and gross receipts of $500,000 or less).        A list of the violations that Plaintiff

    encountered during his visit to the Defendant’s commercial property, include, but are not limited

    to, the following:

    Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The required number of accessible parking spaces is not provided, violating Section 4.1.2(5a)

       and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose resolution

       is readily achievable.

                                                    5
iv.   There are accessible parking spaces that do not provide signs designating them as accessible,

      violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

      resolution is readily achievable.

   Entrance Access and Path of Travel

 i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

      Violation: There are inaccessible routes between sections of the facility. These are violations

      of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

      303, 402 and 403, whose resolution is readily achievable.

                                  COUNT II – ADA VIOLATIONS
                                   AS TO THE SOUTH PARCEL

          21.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   18 above as though fully set forth herein.


          22.     Defendant, HIGINIO & JORGE MERIDA PARTNERSHIP, has discriminated,

   and continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to

   have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

   employees and gross receipts of $500,000 or less).          A list of the violations that Plaintiff

   encountered during his visit to the Defendant’s commercial property, include, but are not limited

   to, the following:

          A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.




                                                     6
ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff could not enter areas of the facility without assistance, as the required level

       landing is not provided. Violation: A level landing that is 60 inches minimum perpendicular to

       the gate is not provided violating Section 4.13.6 and Figure 25(a) of the ADAAG and Section

       404.2.4 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.    The Plaintiff had difficulty entering tenant spaces without assistance, as the door hardware

       requires tight grasping and twisting of the wrist to operate. Violation: The tenant entrance doors

       have non-compliant hardware for disabled patrons, violating Section 4.13.9 of the ADAAG

       and Sections 309.4 and 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty exiting tenant spaces without assistance, as the required

       maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

       the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.




                                                      7
      La Casa del Pan Con Lechon

             A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

             B. Public Restrooms

  i.     The Plaintiff had difficulty using the locking mechanism on the restroom door without

         assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

         hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

         309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.      The Plaintiff had difficulty using the toilet paper & paper towels due to the rolls not being

         located within a dispenser. Violation: Elements in the restroom are not readily accessible and

         usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

         achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

         required location. Violation: The grab bars do not comply with the requirements prescribed in

         Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iv.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

         required distance from the side wall. Violation: The water closet is mounted at a non-compliant

         distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

         604.2 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                        8
 v.    The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

       There are lavatories in public restrooms with the counter surface mounted too high, violating

       the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

vii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

          23.       The discriminatory violations described in Paragraph 19 are not an exclusive list

   of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

   requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

   presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

   enjoyment of the commercial property and businesses therein; Plaintiff requests to be physically

   present at such inspection in conjunction with Rule 34 and timely notice.

          24.       The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

   businesses and facilities therein; and have otherwise been discriminated against and damaged by



                                                     9
the Defendant because of the Defendant’s ADA violations as set forth above. The individual

Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.


       25.          Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods,         services,    facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       26.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       27.          A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, The Plaintiff and those similarly situated, will continue to suffer such


                                                   10
discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein. In order to remedy this discriminatory situation, The Plaintiff require an inspection of the

Defendant’s place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       28.       Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

       29.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the commercial property owned and operated

by the Defendant, located in Hialeah, Florida, the interiors, exterior areas, and the common exterior

areas of the property and businesses therein to make those facilities readily accessible and useable

to The Plaintiff and all other mobility-impaired persons; or by closing the facility until such time

as the Defendants cures their violations of the ADA.

       WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

of the subject lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C.

§ 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

achievable alterations to the facilities; or to make such facilities readily accessible to and usable

by individuals with disabilities to the extent required by the ADA; and to require Defendant to

make reasonable modifications in policies, practices or procedures, when such modifications are

necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

                                                 11
services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Dated: March 13, 2020



                                              GARCIA-MENOCAL & PEREZ, P.L.
                                              Attorneys for Plaintiff
                                              4937 S.W. 74th Court, No. 3
                                              Miami, FL 33155
                                              Telephone: (305) 553-3464
                                              Facsimile: (305) 553-3031
                                              Primary E-Mail: ajperezlaw@gmail.com
                                              Secondary E-Mail: bvirues@lawgmp.com
                                              aquezada@lawgmp.com


                                              By: /s/ Anthony J. Perez
                                                    ANTHONY J. PEREZ
                                                    Florida Bar No.: 535451
                                                    BEVERLY VIRUES
                                                    Florida Bar No.: 123713




                                                12
